Citation Nr: 1437639	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran had service with the Army National Guard of Puerto Rico from December 1979 until March 2004.  During this time he had periods of service from March 1980 until July 1980, and from September 2002 until August 2003, including a tour of duty in the Southwest Asia Theater of Operations from October 2002 until January 2003.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the RO. The Board remanded the claims on appeal in July 2013 for further development. That development has been completed, and the case has since been returned to the Board for appellate review.

The Veteran's appeal originally included the issue of entitlement to service connection for hypertension. During the pendency of the appeal, the RO, in an August 2013 decision, granted service connection for hypertension. Therefore, his appeal concerning the issue of service connection for hypertension has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Finally, the Board is aware that the Veteran submitted a VA Form 21-22 seemingly appointing Veterans of Foreign Wars (VFW) as his representative. However, the form did not contain a signature of a representative of VFW and VFW has not accepted power of attorney regarding this claim. Accordingly, the appointment of VFW is invalid and Disabled American Veterans remains as the Veteran's duly appointed representative. 38 C.F.R. § 14.631

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, claims for entitlement to service connection for headaches, traumatic brain injury, cervical disorder, bilateral shoulder disorder, carpal tunnel syndrome of the right hand and fungus of the feet, and entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's degenerative disc disease was not manifest in service; arthritis of the thoracolumbar spine did not become manifest within a year of separation.   Low back disability is not attributable to service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service and arthritis of the thoracolumbar spine may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for the claimed low back disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the August 2008 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded a VA examination in July 2013 in connection with his claim for service connection for the claimed low back disorder. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, this appeal was remanded by the Board in July 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO obtain an adequate VA medical opinion regarding the etiology of the Veteran's low back disorder. Again, this development was completed in the July 2013 VA examination report. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

 That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant does have arthritis (spurring) of the lumbar spine. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

Initially, the Board notes that the appellant does assert that his claimed back disorder is a result of hostile action. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  Here, we accept that he had back pain following a convoy incident.  

The Veteran's service treatment records document that in April 1980 he complained of back pain in the lower back. There was no evidence or complaint of injury or trauma to the back. There was no spasm noticed, edema or effusion. There were no abnormal findings or slip disc. The assessment was musculoskeletal pain of the lumbosacral spine. Otherwise, there were no complaints of, treatment for or diagnosis of symptoms related to a low back.  Even when we accept that he had back pain following a convoy incident, on his July 2003 post-deployment health assessment the Veteran indicated that he did not have now or develop anytime during his deployment back pain symptoms or muscle aches. Additionally, the Veteran's response to the question: "were you in or did you enter or closely inspect any destroyed military vehicles?" was no.  Section 1154 does not relieve that appellant of establishing a nexus between current disability and service.

He asserts that he sustained a back injury in 2003 when a truck rolled over. To that end, in his January 2009 DRO hearing the Veteran testified that while he was stationed in Kuwait, his convoy came under enemy fire and his truck turned over.  He testified that from that period on he received treatment for his back.    

In A September 2004 letter the Veteran's private physician indicated that the Veteran had been his patient since April 1989. He reported that the Veteran had problems of chronic lumbar pain, "possibly due to an injury in the spinal column." The physician indicated that the Veteran had related his conditions to the military service, "since every time that he returns from exercises and training he reports that his conditions have been accentuated to such a point." The physician reported that for the 15 years in which he has provided treatment to the Veteran, he had noted both the physical and emotional deterioration of the Veteran.  

An April 2008 VA outpatient treatment record included a subjective history of low back pain that started while in Kuwait in a motor vehicle accident.  No diagnosis or opinion as to the etiology of the back pain was provided. A December 2008 VA outpatient treatment record noted diagnoses of lumbar spinal canal/neural foraminal stensois and degenerative disc disease at L4-L5 level and bilateral S1 radiculopathy.  

In the report of July 2013 VA examination, the examiner recorded the Veteran's contentions and documented review of the claims file. On examination, the diagnoses were lumbar degenerative disc disease status post lumbar surgery and bilateral S1 radiculopathy. The examiner opined that it was less likely than not that the Veteran's claimed low back disorder was incurred in or caused by the claimed in-service injury, event or illness. The examiner noted the April 1980 service treatment records documenting complaints of low back pain with assessment of musculoskeletal pain lumbosacral spine. However, the examiner explained that subsequent service treatment records were devoid of reports of recurrent back and concluded that the back pain documented in April 1980 resolved.

The examiner considered the Veteran's report of in-service injury from motor vehicle accident. However, again, the examiner observed that subsequent records, specifically including the post-deployment health assessment were devoid of mention of a motor vehicle accident or back disorder related thereto.

The examiner acknowledged that the Veteran has current degenerative disc disease and lumbar radiculopathy but concluded that these disorders were less likely than not associated with the Veteran's periods of service.

Given its review of the record, the Board finds that service connection for the low back disorder is not warranted. In the July 2013 report of VA examination, the examiner explicitly concluded that the Veteran's lumbar low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. Regarding the documented complaint of low back pain in service in April 1980, the examiner explained that subsequent service treatment records were devoid of reports of recurrent back problems and concluded that the back pain documented in April 1980 resolved. Regarding the Veteran's contention of in-service back injury in 2003 from a motor vehicle accident, the examiner observed that subsequent records, specifically including his post-deployment health assessment, were devoid of mention of a motor vehicle accident or back disorder related thereto. Thus, the examiner ultimately concluded that the Veteran's current degenerative disc disease and lumbar radiculopathy were less likely than not associated with the Veteran's periods of service. The Board notes that this VA examiner's opinion was based on a thorough review of the medical records (including conflicting medical evidence), taking the Veteran's history and performing examination.

The Board notes that arthritis is an enumerated chronic disease and section 3.303(b) is applicable. 38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(b). To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  Despite the single complaint of a pain in the lower back in service, arthritis was not noted or diagnosed during service.  IN addition, no competent evidence establishes that there were characteristic manifestations of the disease process during service.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (arthritis of the lumbar spine) entity were not noted during service. Additionally, there is no evidence of arthritis of the lumbar spine within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.  To the extent that there is an allegation of continuity, this post service assertion is inconsistent with the post deployment record.  The allegation of on-going symptoms since service is not credible. 

The only evidence of record supporting the Veteran's claim is his various general lay assertions. The Veteran is competent to assert his current low back disability is due to injury sustained in service from a motor vehicle accident. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, given the multiple periodic examinations disclosing that examination of the spine was normal and the July 2003 post-deployment health assessment in which the Veteran indicated that he did not have now or develop anytime during his deployment back pain symptoms or muscle aches and his response to the question: "were you in or did you enter or closely inspect any destroyed military vehicles?" was no, the Veteran's lay assertions are not found to be credible for the purpose of establishing that his current low back disorder was incurred in service. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"))   

In any event, in this case, the Board finds the opinion of the VA examiner in the July 2013 report VA examination to be most probative. The VA examiner is a medical professional who has reviewed the claims file, considered the reported history and performed physical examination. The examiner used their expertise in reviewing the facts of this case and determined that the current lumbar disorder was unrelated to the Veteran's periods of service.

It is clear that the examiner fully understood the basis for the Veteran's claims yet still determined, after reviewing the facts of the case, that the current lumbar spine disorder was related to causes other than the Veteran's periods of service. The Veteran has not suggested that this examination was performed in an insufficient manner. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for lumbar spine disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to service connection for a low back disability is denied.
 
____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


